     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 1 of 15 Page ID #:1



1      DANIEL M. PETROCELLI (S.B. # 97802)
       dpetrocelli@omm.com
2      DAVID MARROSO (S.B. # 211655)
       dmarroso@omm.com
3      STEPHEN J. MCINTYRE (S.B. # 274481)
       smcintyre@omm.com
4      O’MELVENY & MYERS LLP
       1999 Avenue of the Stars
5      Los Angeles, California 90067-6035
       Telephone: (310) 553-6700
6      Facsimile: (310) 246-6779
7      KATRINA M. ROBSON (S.B. # 229835)
8      krobson@omm.com
       O’MELVENY & MYERS LLP
9      1625 Eye Street, NW
       Washington, D.C. 20006-4001
10     Telephone: (202) 383-5300
       Facsimile: (202) 383-5414
11
       Attorneys for Plaintiff Global Music Rights, LLC
12
13
14                        UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16     GLOBAL MUSIC RIGHTS, LLC, a                  Case No. __________
       Delaware limited liability company,
17                                                  COMPLAINT FOR COPYRIGHT
                      Plaintiff,                    INFRINGEMENT
18
             v.                                     (17 U.S.C. § 101)
19
       ENTRAVISION COMMUNICATIONS            JURY DEMAND
20     CORPORATION., a Delaware corporation,
21                    Defendant.
22
23
            Plaintiff Global Music Rights, LLC (“Global Music Rights”), by and through
24
      its attorneys, states the following as its Complaint against Entravision
25
      Communications Corporation (“Entravision”):
26
            ///
27
            ///
28
                                                                COMPLAINT FOR COPYRIGHT
                                                                           INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 2 of 15 Page ID #:2



1                               PRELIMINARY STATEMENT
2           1.     Musical compositions are intellectual property and, in the case of
3     “hit” compositions, highly valuable intellectual property. United States law grants
4     copyright owners certain exclusive rights to that property, including the right to
5     authorize others to perform publicly their music. See 17 U.S.C. § 106.
6           2.     Terrestrial radio companies perform musical compositions to drive
7     listenership which, in turn, drives advertising and other forms of revenue. Before
8     performing publicly copyrighted compositions, however, terrestrial radio
9     companies must obtain authorization to do so.
10          3.     When a terrestrial radio company performs a musical composition
11    without obtaining the necessary advanced permission, it acts in violation of federal
12    copyright laws. When that terrestrial radio company had been offered five
13    separate opportunities to license the public performances, declined all of the
14    opportunities, paid nothing for the performances, and still performed hundreds of
15    compositions 10,000 thousand times, then it acted willfully in violation of federal
16    copyright laws.
17          4.     Defendant Entravision is a willful copyright infringer. By way of this
18    Complaint, plaintiff Global Music Rights seeks to hold Entravision accountable
19    for its willful infringements.
20                              JURISDICTION AND VENUE
21          5.     This is a suit for copyright infringement under the United States
22    Copyright Act of 1976, as amended, 17 U.S.C. § 101, et seq. (the “Copyright
23    Act”). This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §
24    1338(a).
25          6.     This Court has personal jurisdiction over Entravision because, among
26    other things, Entravision’s principal place of business is in the State of California
27    and in this judicial district, Entravision regularly conducts or has conducted
28    business in the State of California and in this judicial district, and Entravision has
                                                                     COMPLAINT FOR COPYRIGHT
                                                -2-                             INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 3 of 15 Page ID #:3



1     caused injury to Global Music Rights within the State of California and in this
2     judicial district.
3            7.     Venue is proper in this judicial district pursuant to 28 U.S.C. §
4     1400(a), and 28 U.S.C. § 1391(b).
5                                           PARTIES
6            8.     Performance Rights Organizations, or “PROs” as they are known in
7     the music industry, represent songwriters and publishers in licensing the public
8     performances of copyrighted music. For decades, there were only three PROs—
9     ASCAP, BMI, and SESAC—which collectively represented (and continue to
10    represent) more than tens of thousands of composers and 20 million compositions
11    that are available for public performance.
12           9.     Founded in 2013, Global Music Rights is the fourth PRO overall—
13    and the first new PRO in the United States in more than 70 years. Global Music
14    Rights represents an elite roster of roughly 80 premium songwriters and associated
15    publishers, including Bruce Springsteen, Bruno Mars, Drake, Pharrell Williams,
16    John Lennon, and The Eagles, in licensing the public performances of their
17    copyrighted music (the “Global Music Rights Compositions”). These songwriters
18    and publishers have granted Global Music Rights the right to license to others the
19    Global Music Rights Compositions. Global Music Rights has the right to license
20    their works, collect applicable license fees for performances of those works, remit
21    payments, and enforce the intellectual property rights in court if necessary.
22           10.    Global Music Rights is a Delaware limited liability company with its
23    principal place of business at 1100 Glendon Avenue, Suite 2000, Los Angeles,
24    California 90024.
25           11.    Entravision is a Delaware corporation with its principal place of
26    business at 2425 Olympic Boulevard, Santa Monica, California 90404.
27           12.    Entravision is a sophisticated media company that operates scores of
28    radio stations across the United States and reports annual revenues of nearly $300
                                                                     COMPLAINT FOR COPYRIGHT
                                                -3-                             INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 4 of 15 Page ID #:4



1     million. During the relevant period in this case, Entravision owned radio stations
2     including but not limited to: KDLD-FM, KLYY-FM, KSSE-FM, KFRQ-FM,
3     KOFX-FM, KXKL-FM, KIMN-FM, and KVLY-FM.
4           13.    Some of Entravision’s radio stations perform Global Music Rights
5     Compositions and, since at least 2017, these Entravision stations have performed
6     Global Music Rights Compositions without obtaining a license in violation of
7     copyright laws.
8                             THE COPYRIGHTED WORKS
9           14.    Beginning as late as January 1, 2017 (and possibly earlier) and
10    continuing through the present, radio stations owned by Entravision have publicly
11    performed Global Music Rights Compositions without obtaining a license and
12    without paying for their performances. Exhibit A identifies the Global Music
13    Rights Compositions that are currently the subject of this lawsuit. Radio stations
14    owned by Entravision performed publicly these Global Music Rights
15    Compositions more than 10,000 times.1
16          15.    Each of the Global Music Rights Compositions listed on Exhibit A
17    was registered with the United States Copyright Office and complied in all
18    respects with the requirements of the Copyright Act. Certificates of Registration
19    have been granted for each of those works.
20          16.    The owners of each work listed on Exhibit A each possess public
21    performance rights in the Global Music Rights Compositions. Those owners have
22    granted to Global Music Rights the exclusive third-party right to license to others
23    the right to perform publicly the Global Music Rights Compositions.
24          17.    For each infringement listed on Exhibit A, Entravision and/or radio
25    stations owned by Entravision did not have a valid license, authorization,
26    permission, or consent to perform publicly the Global Music Rights Compositions.
27
      1
        Global Music Rights reserves the right to amend its complaint based on further
28    investigation and/or information learned in discovery.
                                                                   COMPLAINT FOR COPYRIGHT
                                               -4-                            INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 5 of 15 Page ID #:5



1            18.   Also, radio stations owned by Entravision may have performed
2     publicly without authorization and, therefore, intentionally infringed other Global
3     Music Rights Compositions that are not identified on Exhibit A and for which they
4     may be liable under the Copyright Act.
5            19.   Entravision’s infringement of each Global Music Rights Composition
6     is governed by the same legal rules and involves similar facts and, thus, litigating
7     them together promotes the administration of justice and avoids a multiplicity of
8     separate, similar actions against Entravision.
9                    ENTRAVISION’S INTENTIONAL INFRINGEMENT
10           20.   Entravision-owned radio stations have infringed the Global Music
11    Rights Compositions thousands of times. Entravision had the legal obligation to
12    ensure that its radio stations obtained authorization to perform the Global Music
13    Rights Compositions before the stations publicly performed the Global Music
14    Rights Compositions. Entravision did not obtain the necessary authorization,
15    making the calculated decision instead to infringe freely and hope Global Music
16    Rights would either not find out or not enforce its rights.
17           21.   Entravision is aware and knows that the public performance of
18    copyrighted musical compositions on its radio stations without a valid license
19    would constitute copyright infringement. According to its website, “Entravision
20    Communications Corporation is a leading global media company” with an
21    “expansive portfolio . . . comprised of television, radio, and digital properties and
22    data analytics services.” See http://www.entravision.com/
23    investor-info/ (last accessed on October 2, 2019). Entravision “owns and operates
24    49 . . . radio stations featuring nationally recognized talent.” Id. As a media
25    company of this size, Entravision is well-versed in matters of licensing and
26    copyright infringement and understands fully its obligation to obtain a
27    performance rights license before performing copyrighted works on its radio
28    stations.
                                                                    COMPLAINT FOR COPYRIGHT
                                                -5-                            INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 6 of 15 Page ID #:6



1           22.    Entravision is aware and knows that the public performance of the
2     Global Music Rights Compositions required prior authorization and that publicly
3     performing the Global Music Rights Compositions without prior authorization
4     would constitute copyright infringement. Global Music Rights’s entrance into the
5     PRO market in 2013 was headline news in the music industry and was noted in
6     multiple national publications. See, e.g., Ben Sisario, Irving Azoff to Start New
7     Entertainment Business, NEW YORK TIMES, Sept. 4, 2013.2 In the years
8     following Global Music Rights’s founding, prominent music industry publications
9     have regularly published articles tracking the movement of artists from other
10    PROs to Global Music Rights. See, e.g., Ed Christman, Pharrell to Leave ASCAP
11    for Irving and Grimmet’s Global Music Rights, BILLBOARD MAGAZINE, Jul.
12    25, 2014;3 Ed Christman, Prince Estate Taps Azoff’s Global Music Rights to
13    Oversee Artist’s Entire Catalog, BILLBOARD MAGAZINE, Jan. 11, 2017.4
14    Another PRO, BMI, posted a notice on its website notifying licensees that a
15    number of songwriters previously affiliated with BMI had joined Global Music
16    Rights and that a license from BMI would no longer permit the public
17    performance of those songwriters’ compositions.
18          23.    Entravision made a willful, calculated, and strategic decision not to
19    obtain prior authorization to perform publicly the Global Music Rights
20    Compositions and hope that Global Music Rights would not find out or would
21    choose not to enforce its rights. On multiple occasions between January 2017 and
22    March 2019, Global Music Rights offered Entravision the opportunity to license
23
24    2
        Available at https://www.nytimes.com/2013/09/05/business/media/irving-azoff-
25    starts-new-entertainment-business.html (last accessed October 2, 2019).
      3
        Available at https://www.billboard.com/articles/business/6188942
26    /pharrell-to-leave-ascap-for-irving-and-grimmets-global-music-rights (last accessed
27    October 2, 2019).
      4
        Available at https://www.billboard.com/articles/business/7654288/prince-global-
28    music-rights-gmr-performance-licensing-deal (last accessed October 2, 2019).
                                                                   COMPLAINT FOR COPYRIGHT
                                               -6-                            INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 7 of 15 Page ID #:7



1     Global Music Rights Compositions for public performance and warned
2     Entravision that its stations were not authorized to perform publicly the Global
3     Music Rights Compositions unless Entravision secured and paid for a license:
4           a. The first written proposal from Global Music Rights to Entravision was
5              in January 2017. It stated: “Global Music Rights has agreed to offer a 9-
6              month . . . license to [Entravision] . . . If you choose to enter into this . . .
7              license, stations owned by Entravision Communications Corp . . . may
8              publicly perform Global Music Rights’s repertory . . . .” Entravision did
9              not respond, did not submit a signed license, and did not pay Global
10             Music Rights any money.
11          b. In March 2017, Global Music Rights sent Entravision another
12             communication, stating: “We write to follow up on our attempts to
13             contact you concerning your radio station group and Global Music
14             Rights compositions. Global Music Rights offered [a] . . . license to
15             radio station groups seeking to use Global Music Rights compositions . .
16             . To date, we have not received a signed agreement or payment from
17             you. Accordingly, you are not authorized to perform Global Music
18             Rights compositions.” Entravision did not respond, did not submit a
19             signed license, and did not pay Global Music Rights any money.
20          c. In August 2017, Global Music Rights sent Entravision another
21             communication, stating: “Global Music Rights is . . . offering [a] 6-
22             month license . . . If you choose to enter into this . . . license, stations
23             owned by Entravision Communications Corp may publicly perform
24             Global Music Rights’s repertory.” Entravision did not respond, did not
25             submit a signed license, and did not pay Global Music Rights any
26             money.
27          d. In February 2018, Global Music Rights sent Entravision another
28             communication, stating: “Global Music Rights is . . . offering [a] 6-
                                                                       COMPLAINT FOR COPYRIGHT
                                                 -7-                              INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 8 of 15 Page ID #:8



1                 month license . . . If you choose to enter into this . . . license, stations
2                 owned by Entravision Communications Corp may publicly perform
3                 Global Music Rights’s repertory.” Entravision did not respond, did not
4                 submit a signed license, and did not pay Global Music Rights any
5                 money.
6           e. In August 2018, Global Music Rights sent Entravision another
7                 communication, stating: “Global Music Rights is . . . offering [a] 6-
8                 month license . . . If you choose to enter into this . . . license, stations
9                 owned by Entravision Communications Corp may publicly perform
10                Global Music Rights’s repertory.” Entravision did not respond, did not
11                submit a signed license, and did not pay Global Music Rights any
12                money.
13          f. In March 2019, Global Music Rights sent Entravision another
14                communication, stating: “Global Music Rights is . . . offering [a] 6-
15                month license . . . If you choose to enter into this . . . license, stations
16                owned by Entravision Communications Corp may publicly perform
17                Global Music Rights’s repertory.” Entravision did not respond, did not
18                submit a signed license, and did not pay Global Music Rights any
19                money.
20          24.      Entravision did not respond to any of the communications and did not
21    obtain authorization to perform the Global Music Rights Compositions.
22    Nevertheless, stations owned by Entravision performed publicly more than 130
23    Global Music Rights Compositions, over 10,000 times, at a minimum.
24          25.      The stations that performed the Global Music Rights Compositions
25    without authorization profited handsomely from the use of the intellectual
26    property. In each of 2017 and 2018 Entravision reported net revenues in excess of
27    $60 million for its radio stations.
28
                                                                         COMPLAINT FOR COPYRIGHT
                                                   -8-                              INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 9 of 15 Page ID #:9



1                                   CLAIM FOR RELIEF
2                                          COUNT I
3                 (Direct Copyright Infringement – Public Performance)
4           26.    Global Music Rights incorporates herein by this reference each and
5     every allegation contained in paragraphs 1 through 25 above.
6           27.    The copyrights to the Global Music Rights Compositions have been
7     registered with the United States Copyright Office.
8           28.    Global Music Rights has the exclusive third-party right to authorize
9     others to publicly perform the Global Music Rights Compositions.
10          29.    Entravision has infringed the copyright interests in the Global Music
11    Rights Compositions by performing the Global Music Rights Compositions on its
12    radio stations without authorization, in violation of the Copyright Act, 17 U.S.C.
13    §§ 106 and 501.
14          30.    Entravision’s acts of infringement are willful, intentional, purposeful,
15    and in disregard of and indifferent to the rights of Global Music Rights and those
16    of the songwriters it represents.
17          31.    As a direct and proximate result of Entravision’s willful and
18    infringing uses of the Global Music Rights Compositions, Global Music Rights is
19    entitled to maximum statutory damages of $150,000 for each copyright infringed,
20    or actual damages and Entravision’s profits in amounts to be proven at trial, and/or
21    such other amount as may be proper under 17 U.S.C. § 504(c).
22          32.    Global Music Rights is further entitled to recover its attorneys’ fees
23    and costs pursuant to 17 U.S.C. § 505.
24          33.    As a result of Entravision’s acts and conduct, Global Music Rights
25    has sustained and will continue to sustain substantial, immediate, and irreparable
26    injury, for which there is no adequate remedy at law. Global Music Rights is
27    informed and believes, and on that basis avers, that unless enjoined by this Court,
28    Entravision will continue to infringe Global Music Rights’s rights in the Global
                                                                   COMPLAINT FOR COPYRIGHT
                                               -9-                            INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 10 of 15 Page ID #:10



1      Music Rights Compositions. Global Music Rights is entitled to permanent
2      injunctive relief to restrain and enjoin Entravision’s continuing infringing conduct.
3                                         JURY DEMAND
4            34.      Plaintiff demands trial by jury on all issues so triable.
5                                      PRAYER FOR RELIEF
6            WHEREFORE, Global Music Rights requests that the Court enter judgment
7      in its favor and against Entravision as follows:
8                  a) That Entravision has violated Section 501 of the Copyright Act (17
9                     U.S.C. § 501);
10                 b) Require Entravision to pay maximum statutory damages in an amount
11                    not less than $150,000 per Global Music Rights Composition as
12                    permitted in 17 U.S.C. § 504(c), or pursuant to 17 U.S.C. § 504(b),
13                    Global Music Rights’s actual damages plus Entravision’s profits from
14                    infringement, in an amount to be proven at trial, and such further
15                    damages as permitted by applicable law;
16                 c) That Entravision, its agents, servants, employees, and all persons
17                    acting under its permission and authority, be preliminarily and
18                    permanently enjoined and restrained from infringing, in any manner,
19                    the Global Music Rights Compositions, pursuant to 17 U.S.C. § 502;
20                 d) That Entravision be ordered to pay costs, including reasonable
21                    attorneys’ fees, pursuant to 17 U.S.C. § 505; and
22                 e) Such other and further relief as the Court may deem just and proper.
23
24
25
26
27
28
                                                                        COMPLAINT FOR COPYRIGHT
                                                  - 10 -                           INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 11 of 15 Page ID #:11



1
2
        Dated: October 3, 2019                 Respectfully submitted,
3
4
5                                               By: /s/ Daniel M. Petrocelli______
6
                                                     Daniel M. Petrocelli
7                                                    dpetrocelli@omm.com
8                                                    David Marroso
                                                     dmarroso@omm.com
9                                                    Stephen J. McIntrye
10                                                   smcintyre@omm.com
                                                     O’MELVENY & MYERS LLP
11                                                   1999 Avenue of the Stars
12                                                   Los Angeles, California 90067
                                                     Telephone: (310) 553-6700
13
14                                                   Katrina M. Robson (pro hac vice)
                                                     krobson@omm.com
15                                                   O’MELVENY & MYERS LLP
16                                                   1625 Eye Street, NW
                                                     Washington, D.C. 20006-4001
17                                                   Telephone: (202) 383-5300
18
                                                Attorneys for Global Music Rights,
19                                              LLC
20
21
22
23
24
25
26
27
28
                                                                 COMPLAINT FOR COPYRIGHT
                                            - 11 -                          INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 12 of 15 Page ID #:12



1                                           EXHIBIT A
2
       GLOBAL MUSIC RIGHTS COMPOSITIONS INFRINGED BY ENTRAVISION
3
4        No.            Composition Title               U.S. Copyright Registration
                                                                 Number
5       1.      CATCH MY FALL                        PA0000214888
        2.      AGAINST THE WIND                     PA0000074189
6       3.      BEAUTIFUL LOSER                      EU0000565028
7       4.      FEEL LIKE A NUMBER                   PA0000131458
        5.      FIRE DOWN BELOW                      PA0000135530
8       6.      FIRE LAKE                            PA0000058403
        7.      HER STRUT                            PA0000074937
9       8.      HOLLYWOOD NIGHTS                     PA0000131455
10      9.      KATMANDU                             EU0000565029
        10.     MAINSTREET                           PA0000135529
11      11.     NIGHT MOVES                          PA0000135531
        12.     ROCK AND ROLL NEVER FORGETS          PA0000135532
12      13.     STILL THE SAME                       PA0000044251
13      14.     SUNSPOT BABY                         EU0000725043
        15.     TRAVELIN' MAN                        EU0000565030
14      16.     TURN THE PAGE (LIVE BULLET)          EU0000386404
        17.     WE'VE GOT TONITE                     PA0000131459
15      18.     YOU'LL ACCOMP'NY ME                  PAu000123327
16      19.     ROLL ME AWAY                         PA0000170542
        20.     BORN TO RUN                          EU616322
17      21.     BLINDED BY THE LIGHT                 EU0000376180
        22.     BORN IN THE U.S.A.                   PAu000634797
18      23.     BRILLIANT DISGUISE                   PAu001023407
19      24.     COVER ME                             PAu000372038
        25.     DANCING IN THE DARK                  PAu000610205
20      26.     FIRE                                 PA0000002445
        27.     GLORY DAYS                           PAu000634801
21      28.     HUNGRY HEART                         PAu000149052
22      29.     I'M ON FIRE                          PAu000634793
        30.     MY HOMETOWN                          PAu000634798
23      31.     PINK CADILLAC                        PAu000497022
        32.     ROSALITA (COME OUT...)               EU467944
24
        33.     TENTH AVENUE FREEZE-OUT              EU616319
25      34.     THE RIVER                            PAu000149051
        35.     THUNDER ROAD                         EU616320
26      36.     TUNNEL OF LOVE                       PAu001023402
        37.     SPIRIT IN THE NIGHT                  EU376181
27
        38.     LIGHT OF DAY                         PA0001245565
28      39.     HUNGER STRIKE                        PA0000563394
                                                                   COMPLAINT FOR COPYRIGHT
                                                                              INFRINGEMENT
                                            - 12 -
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 13 of 15 Page ID #:13



1        No.            Composition Title            U.S. Copyright Registration
                                                              Number
2       40.     SAY HELLO 2 HEAVEN               PA0000563402
3       41.     DYSTOPIA                         PA0002065923
        42.     RIDE THE LIGHTNING               PA0000260105
4       43.     DESPERADO                        EU399849
5       44.     LAST RESORT                      PA0000045157
        45.     LYIN' EYES                       PA0000016335
6       46.     ONE OF THESE NIGHTS              PA0000016327
        47.     TEQUILA SUNRISE                  EP326574
7
        48.     THE LONG RUN                     PA0000046173
8       49.     BOYS OF SUMMER                   PA0000239432
        50.     BETTER MAN                       PA0000663649
9       51.     JEREMY                           PA0000563408
10      52.     YELLOW LEDBETTER                 PA0000756318
        53.     CAN'T DENY ME                    PA0002114397
11      54.     MIND YOUR MANNERS                PA0001860408
        55.     SIRENS                           PA0001865642
12      56.     ALIVE                            PA0000563413
13      57.     BLACK                            PA0000563412
        58.     EVEN FLOW                        PA0000544552
14      59.     AM I SAVAGE?                     PA0002072154
        60.     ATLAS, RISE!                     PA0002071962
15      61.     BATTERY                          PA0000290088
16      62.     HARDWIRED                        PA0002042603
        63.     HARVESTER OF SORROW              PA0000384985
17      64.     HIT THE LIGHTS                   PA0000309504
        65.     HOLIER THAN THOU                 PA0000537294
18      66.     MOTH INTO FLAME                  PA0002071965
19      67.     NO LEAF CLOVER                   PA0000996438
        68.     NOTHING ELSE MATTERS             PA0000537299
20      69.     NOW THAT WE'RE DEAD              PA0002071964
        70.     ONE                              PA0000384983
21      71.     SAD BUT TRUE                     PA0000537293
22      72.     SEEK & DESTROY                   PA0000309512
        73.     SPIT OUT THE BONE                PA0002072339
23      74.     WHEREVER I MAY ROAM              PA0000537296
        75.     WHIPLASH                         PA0000309509
24      76.     JUMP IN THE FIRE                 PA0000309507
25      77.     DISPOSABLE HEROES                PA0000290084
        78.     ENTER SANDMAN                    PA0000537292
26      79.     ESCAPE                           PA0000260103
        80.     FUEL                             PA0000879637
27      81.     HERO OF THE DAY                  PA0001589182
28      82.     KING NOTHING                     PA0000803511

                                            - 13 -              COMPLAINT FOR COPYRIGHT
                                                                           INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 14 of 15 Page ID #:14



1        No.            Composition Title            U.S. Copyright Registration
                                                              Number
2       83.     OF WOLF AND MAN                  PA0000537300
3       84.     THE MEMORY REMAINS               PA0000879638
        85.     THE THING THAT SHOULD NOT BE     PA0000290086
4       86.     THE UNFORGIVEN                   PA0000537295
        87.     THROUGH THE NEVER                PA0000537298
5
        88.     TRAPPED UNDER ICE                PA0000260102
6       89.     WELCOME HOME (SANITARIUM)        PA0000290085
        90.     BREAK IT UP                      PA0000111560
7       91.     FEELS LIKE THE FIRST TIME        PAu000161350
8       92.     I DON'T WANT TO LIVE W/O YOU     PA0000349891
        93.     I WANT TO KNOW WHAT LOVE IS      PA0000233586
9       94.     URGENT                           PA0000111563
        95.     FACE THE FACE                    PA0000271507
10      96.     LET MY LOVE OPEN THE DOOR        PAu000195123
11      97.     SLIT SKIRTS                      PA0000148642
        98.     ANOTHER TRICKY DAY               PAu000276742
12      99.     ATHENA                           PA0000152025
        100.    EMINENCE FRONT                   PA0000152030
13      101.    SLIP KID                         EU0000626826
14      102.    SQUEEZE BOX                      EU0000626830
        103.    WHO ARE YOU                      PA0000038596
15      104.    YOU BETTER YOU BET               PAu000276746
        105.    YOU REALLY GOT A HOLD ON ME      EU0000746652
16      106.    WHO'S LOVING YOU                 EU0000638752
17      107.    LAUGHING BOY                     EP0000172741
        108.    MY GUY                           EU0000818026
18      109.    THE ONE WHO REALLY LOVES YOU     EU0000706593
        110.    TWO LOVERS                       EU0000744333
19      111.    MICKEY'S MONKEY                  EU0000781471
20      112.    BABY THATS BACKATCHA             EP0000335871
        113.    BEING WITH YOU                   PA0000112943
21      114.    THE AGONY AND THE ECSTASY        EP0000335869
        115.    I'VE BEEN GOOD TO YOU            EU0000699498
22      116.    MORE LOVE                        EP0000231124
23      117.    AUTOMATICALLY SUNSHINE           EP0000298785
        118.    FLOY JOY                         EP0000294057
24      119.    GET READY                        EP0000212745
        120.    I WANT A LOVE I CAN SEE          PA0000371365
25      121.    YOU'LL LOSE A PRECIOUS LOVE      EP0000198595
26      122.    I DON’T BLAME YOU AT ALL         EP0000291287
        123.    ABRACADABRA                      PA0000142113
27      124.    FLY LIKE AN EAGLE                EU0000671181
        125.    LIVING IN THE USA                EU0000076235
28      126.    ROCK'N ME                        EP361643
                                            - 14 -              COMPLAINT FOR COPYRIGHT
                                                                           INFRINGEMENT
     Case 2:19-cv-08535 Document 1 Filed 10/03/19 Page 15 of 15 Page ID #:15



1        No.            Composition Title            U.S. Copyright Registration
                                                              Number
2       127.    TAKE THE MONEY AND RUN           EU0000671184
3       128.    SPACE INTRO.                     EU0000679837
        129.    HOT IN THE CITY                  PA0000159639
4       130.    WHITE WEDDING                    PA0000159638
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            - 15 -              COMPLAINT FOR COPYRIGHT
                                                                           INFRINGEMENT
